Exhibit 10.2

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement (this “Agreement”) is entered into
as of April 16, 2019, by and between SILICON VALLEY BANK, a California
corporation, with a loan production office located at 505 Howard Street, 3rd
Floor, San Francisco, California 94105 (“Bank”) and ACHAOGEN, INC., a Delaware
corporation with its principal place of business located at One Tower Place,
Suite 400, South San Francisco, California 94080 (“Grantor”).

RECITALS

A.Bank has agreed to make certain advances of money and to extend certain
financial accommodations to Grantor (the “Loans”) in the amounts and manner set
forth in that certain Senior Secured Superpriority Debtor-In-Possession Loan and
Security Agreement by and between Bank and Grantor dated as of the date hereof
(as the same may be amended, modified or supplemented from time to time, the
“Loan Agreement”; capitalized terms used herein are used as defined in the Loan
Agreement). Bank is willing to make the Loans to Grantor, but only upon the
condition, among others, that Grantor shall grant to Bank a security interest in
its Copyrights, Trademarks, Patents, and Mask Works (as each term is described
below) to secure the obligations of Grantor to Bank.

B.Pursuant to the terms of the Loan Agreement, Grantor has granted to Bank a
security interest in all of Grantor’s right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of Grantor’s obligations to Bank, Grantor
hereby represents, warrants, covenants and agrees as follows:

AGREEMENT

1.Grant of Security Interest. To secure Grantor’s obligations to Bank, Grantor
grants and pledges to Bank a security interest in all of Grantor's right, title
and interest in, to and under its intellectual property (all of which shall
collectively be called the “Intellectual Property Collateral”), including,
without limitation, the following:

(a)Any and all copyright rights, copyright applications, copyright registrations
and like protections in each work of authorship and derivative work thereof,
whether published or unpublished and whether or not the same also constitutes a
trade secret, now or hereafter existing, created, acquired or held, including
without limitation those set forth on Exhibit A attached hereto (collectively,
the “Copyrights”);

 

 

--------------------------------------------------------------------------------

Exhibit 10.2

 

(b)Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

(c)Any and all design rights that may be available to Grantor now or hereafter
existing, created, acquired or held;

(d)All patents, patent applications and like protections including, without
limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);

(e)Any trademark and servicemark rights, whether registered or not, applications
to register and registrations of the same and like protections, and the entire
goodwill of the business of Grantor connected with and symbolized by such
trademarks, including without limitation those set forth on Exhibit C attached
hereto (collectively, the “Trademarks”);

(f)All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively, the “Mask
Works”);

(g)Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

(h)All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights;

(i)All amendments, extensions, renewals and extensions of any of the Copyrights,
Trademarks, Patents, or Mask Works; and

(j)All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

2.Recordation.Grantor authorizes the Commissioner for Patents, the Commissioner
for Trademarks and the Register of Copyrights and any other government officials
to record and register this Agreement upon request by Bank.

3.Loan Documents. This Agreement has been entered into pursuant to and in
conjunction with the Loan Agreement, which is hereby incorporated by reference.
The provisions of the Loan Agreement shall supersede and control over any
conflicting or inconsistent provision herein. The rights and remedies of Bank
with respect to the Intellectual Property Collateral are as provided by the Loan
Agreement and related documents, and nothing in this Agreement shall be deemed
to limit such rights and remedies.

 

2

 

 

--------------------------------------------------------------------------------

Exhibit 10.2

 

4.Execution in Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic (i.e., "pdf" or "tif" format) shall be
effective as delivery of a manually executed counterpart of this Agreement.

5.Successors and Assigns. This Agreement will be binding on and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

6.Governing Law. This Agreement and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby and thereby
shall be governed by, and construed in accordance with, the laws of the United
States and the State of California, without giving effect to any choice or
conflict of law provision or rule (whether of the State of California or any
other jurisdiction).

[Signature page follows.]

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.2

 

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

GRANTOR:

ACHAOGEN, INC.

By:_/s/ Blake Wise____________

Name: _Blake Wise____________

Title: _CEO___________________

 

BANK:

SILICON VALLEY BANK

 

By: /s/ Sheila Colson

Name:Sheila Colson_____________

Title: Managing Director_______

 